Title: The American Commissioners to Vergennes, 18 March 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Vergennes, Charles Gravier, comte de


On March 14 the commissioners received their first dispatches from America. Among them was the letter above of December 30 from the committee of secret correspondence, enclosing the Congressional authorization to offer Versailles territorial inducements to enter the war. Deane promptly informed Vergennes that the commission had received new instructions, and requested an audience. No answer came for three days, during which Deane and Franklin must have composed this letter between them. Deane alone signed it and took it to Versailles on the 18th; Franklin was suffering from gout. On the 19th, having failed to see Vergennes, Deane forwarded the letter. The bait that it offered was declined, on the ground that the time for discussing such matters was not yet ripe.
  
Sir
Versailles, 18th. March 1777.
We have lately received an Express from The Congress of the United States of North America containing some new instructions to Us the purport of which it is proper your Excellency should be acquainted with. The Congress tho’ firmly determined to maintain as long as possible their independance, whether assisted or not by any other power, yet for the sake of humanity wishing universal Peace would not for the Advantage of America only desire to kindle a War in Europe, the Extent and duration of which cannot be Foreseen. They therefore, on this Account, as well as for Reasons of Respect to the King whose Character they venerate do not presume to propose that France should enter into a War merely on their Account. But if France to obtain satisfaction from Brittain for the injuries received in the last War, commenced by that Nation, or for any other just causes, should think it right to improve the present Occasion, in declaring War against Great Brittain, we are directed to induce if it may be the more early Declaration to offer the following Advantages, in Addition to those of Commerce already proposed.
1st: That the Object of the War be to obtain for France satisfaction for the Injuries aforesaid, and for the United States the Establishment of their Independance with a reduction of the British Power for the Security both of France and America, to which Ends it is proposed, that the Conquest of Canada, Novascotia, Newfoundland, St. Johns, the Floridas, Bermuda, Bahama and all the West India Islands now in Possession of Brittain be attempted by the joint Force of France and the United States and in case of Success, half the Fishery of Newfoundland together with all the Sugar Islands shall thereafter Appertain to France, the rest to the United States; and the Trade between the Kings Dominions and the United States shall thenceforth be carried on by the ships of said Dominions, and of the United States only.
2d. That in case it is agreed that the Conquest of the british Sugar Islands be Attempted, the United States shall on timely notice, furnish provisions for the Expedition To the Amount of Two Million of Dollars, with six Frigates mann’d of not less than 24 Guns each, with such other Assistance as may be in their power, and becoming good Allies.
3d. That as a close connection is understood to subsist between France and Spain, and that their Interests are the same it is also proposed by the Congress, that in case Spain shall enter with France into the said War, the United States will if thereto required, declare War against Portugal (which has already insulted their Commerce) and will continue the said War for the total Conquest of that Kingdom, to be added to the Dominions of Spain.
4. That a Peace shall not be made but by mutual consent. But if it be determined by his most Christian Majesty to remain in Peace with Great Brittain, the Congress do then pray that his Majesty would use his influence with Europe for preventing the further Transportation of foreign Troops into America to serve against the United States, and to obtain a recall of those already there. And having unbounded Confidence in the Kings Goodness and Wisdom they pray his Advice in their present Circumstances, whether to apply to any of the other Powers of Europe for Auxiliary Aids, or to make Offers of Peace to Brittain on Condition of their Independancy being Acknowledged. In neither of these points would the Congress take a Step without consulting his Majestys Ministers, and We hope for a favorable Answer. We have the honor to remain with the most profound Respect Your Excellencys most Obedient and most Humble Servants
Silas Deane in behalf of himself and B. FranklinCommissioners Plenipoten[tiary]for the United States N America
To his Excellency the Count de Vergennes

P.S. The Congress and the People of the United States continue unanimous in their Opposition to the claims of Brittain, and are fully determined to assert their own independancy to the last; there is no doubt but Brittain would on certain Commercial Terms, acknowledge their independance, if the United States can have no aid from France directly, and if no encouragement can be giv’n to receive support in a short space of Time; as the United States wish for nothing, so much as Peace and Liberty; They wish, and ask for advice, under those Circumstances, whether they should, through the Freindly interposition of His Most Christian Majesty, or otherways, make Offers of Peace, to Great Brittain on that Condition, of their independance, or pursue the War, and risque the Event.

 
Notation: 18. mars 1777. envoyé avec la lettre ci après No 77 la traduction suit 71.
